Citation Nr: 0729596	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-31 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) which is currently assigned staged ratings of 
30 percent prior to November 14, 2006 and 50 percent from 
November 14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to May 1969.  This matter is before the  Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection and a 30 percent rating for PTSD, effective from 
January 10, 2003.  In September 2006, a hearing was held 
before a Decision Review Officer at the RO.  A transcript of 
that hearing is of record.  A January 2007 rating decision 
increased the rating to 50 percent, effective November 14, 
2006.  Inasmuch as the veteran has not indicated otherwise, 
it is presumed he is appealing both stages of the rating.  
The issue is characterized accordingly.  


FINDINGS OF FACT

1.  Prior to November 14, 2006, the veteran's PTSD was not  
shown to be manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, hypervigilance, and chronic sleep disturbance; 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, judgment, and 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships was not shown. 

2.  From November 14, 2006, the veteran's PTSD has not been 
manifested by impairment greater than occupational and social 
impairment with reduced reliability and productivity; 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation, obsessional 
rituals, speech disturbances, or other symptoms of like 
gravity is not shown. 


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted 
prior to November 14, 2006, and a rating in excess of 50 
percent for PTSD is not warranted from that date.   
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 
9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The August 2004 statement of the case (SOC) provided 
the veteran notice on the downstream issue of an increased 
initial rating.  A May 2007 supplemental SOC readjudicated 
the matter after the veteran and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Neither the veteran nor his  representative has alleged that 
notice in this case was less than adequate.  The veteran has 
had full opportunity to participate in VA's adjudicatory- 
appeal process, and is not prejudiced by any notice 
deficiency that may have occurred earlier.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations.  VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
met.  

II. Factual Background

May to June 1985 private records from Southwest Washington 
Medical Center show inpatient treatment for alcoholism.

On March 2003 VA examination, the veteran was alert, 
cooperative, and oriented.  There was no evidence of impaired 
thought process or communication.  He did not report 
delusions or hallucinations.  His eye contact was good and he 
did not exhibit inappropriate behavior.  He denied suicidal 
ideation.  He reported homicidal ideations but had no actual 
plan or intent to carry them out.  His personal hygiene was 
good and he was dressed appropriately.  He reported some 
difficulty with memory (that he felt was due to his alcohol 
use).  He reported no obsessive or ritualistic behavior that 
interfered with his routine activities.  The veteran's speech 
was well-paced and on topic.  He denied panic attacks.  He 
reported that his primary concern was the anxiety and stress 
being generated by difficulties at work.  He reported 
increased frequency of nightmares.  The examiner opined that 
the veteran met the DSM-IV stressor criterion of PTSD.  He 
stated that specific PTSD symptoms included: nightmares; 
problems working with people of Vietnamese descent; 
hypervigilance; numbing of emotions; difficulty with 
authority; and anger management problems (the examiner noted 
that all these symptoms interfered with the veteran's job).  
Axis I diagnoses were PTSD and alcoholism in long-term 
remission.
A November 2003 letter from Dr. L.E.F. notes that PTSD has 
been a significant challenge for the veteran; however, he has 
continued to be a productive and functioning individual 
despite such challenge.

An undated statement from the veteran's significant other 
notes that the veteran struggles with PTSD, angers easily, 
and does not deal well with authority figures.

On February 2004 VA examination, the veteran reported 
nightmares of his Vietnam experiences at least three times 
per week.  He also reported problems with hypervigilance, 
exaggerated startle response, and episodic sleep disturbance.  
He noted that he gets about six hours of sleep per night.  He 
denied an anger control problem with would lead to major 
altercations.  He had a good relationship with his wife as 
well as with three close Vietnam veteran friends. He kept 
busy by cutting and polishing rocks.  He fashioned jewelry 
and with his wife had a semi-precious and precious stone 
collection.  Mental status examination revealed that he was 
cooperative, casually dressed and adequately groomed.  He 
displayed rambling, tangential speech and needed frequent 
redirection.  He denied suicidal, homicidal, or psychotic 
ideation.  He complained of suffering from a chronically-
irritable mood and displayed a mildly-labile affect.  His 
recent and remote memory abilities were within average range.  
The examiner opined that the veteran suffered from mild 
overall social, industrial, and emotional impairment due to 
PTSD symptoms.  Axis I diagnoses included PTSD, chronic and 
mild.

On his September 2004 VA Form 9, the veteran reported that he 
was investigated by his employer in 2002 for allegedly 
threatening to shoot someone he was attending A.A. meetings 
with.  Attached paperwork included an August 2002 statement 
by the veteran in which he stated that every Wednesday (his 
day off) he and a good friend went hunting for brass to 
recycle.

An October 2004 letter from R. J. H., clinical psychologist 
states that the veteran's work schedule should not be 
changed, as it would adversely impact his physical, mental 
and emotional needs.

An undated letter from Dr. L.E.F states that the veteran's 
PTSD was now affecting all aspects of his life, and that 
despite medical management and counseling, and a supportive 
relationship from his significant other, the veteran lived in 
a near continuous state of panic and depression.  He opined 
that such state affected the veteran's ability to function 
independently, appropriately and effectively.  He noted that 
the greatest concern was the veteran's poor impulse control.  
He recommended that the veteran's disability rating of 30 
percent be reassessed.

On November 2006 VA examination, it was noted that the 
veteran has worked at the United States Postal Service for 
the last eleven years.  He reported that he suffered from 
chronic symptoms of PTSD with panic attacks as well as 
symptoms of depression.  He reported intrusive recollections 
of Vietnam to include nightmares and thrashing in the bed at 
night, and stated that he had hit his wife in his sleep.  He 
avoided reminders of Vietnam.  He had lost interest in 
pleasurable activities.  He reported that he struggled with 
anger problems including road rage, and public displays of 
anger toward strangers.  Mental status examination revealed 
that the veteran was cooperative, casually dressed and 
adequately groomed.  He was oriented in all spheres.  There 
was no evidence of hallucinations, delusions, or of 
significant cognitive impairment.  He displayed a restricted 
range of affect.  He denied having recent difficulties with 
suicidal, homicidal, or psychotic ideation.  There was no 
impairment in thought process or communication.  He was 
capable of completing basic activities of daily living.  The 
examiner opined that the veteran suffered from moderate 
overall social, industrial, and emotional impairment.  Axis I 
diagnoses included PTSD, chronic and moderate, with panic 
attacks.

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  This appeal is from the 
initial rating assigned with the grant of service connection, 
and "staged" ratings are for consideration and have been 
assigned by the RO.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When 
all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prior to November 14, 2006

The effective date for the grant of service connection for 
PTSD and the assigned 30 percent rating is January 2003; 
hence, the rating period at issue for the initial 30 percent 
"staged" rating is from that date until November 14, 2006.
Treatment reports during this period show objective findings 
of sleep disturbance, hypervigilance, depression, and an 
occasional decrease in work efficiency because of anger.  The 
objective findings of record are insufficient to warrant a 
rating in excess of 30 percent.  There is no documentation of 
symptoms such as thought disorder, speech problems, panic 
attacks more than once a week, difficulty in understanding 
complex commands or impairment of short- or long-term memory 
and no indication that the veteran had abnormal routine 
behavior, self-care or conversation due to PTSD.  No other 
symptoms of a gravity consistent with those in the criteria 
for a 50 percent rating were shown prior to November 14, 
2006.  Consequently, the competent medical and lay evidence 
of record does not support the assignment of a rating in 
excess of 30 percent prior to November 14, 2006.

From November 14, 2006

On close review of the record, the Board finds no indication 
that at any time since November 14, 2006, symptoms of the 
veteran's PTSD are, or have been of (or approximated) such 
nature and gravity as to warrant a 70 percent rating.  The 
veteran has specifically denied suicidal ideation.  He has 
not exhibited obsessional rituals.  His speech has been 
logical.  Episodes of near-continuous panic or depression 
affecting ability to function independently are not shown; 
the veteran is independent as to daily living concerns.  He 
does not exhibit impaired impulse control, spatial 
disorientation, or neglect of personal appearance and hygiene 
(he is described as neat and adequately groomed).  He appears 
to adapt to stressful circumstances (he has been with the 
same employer for eleven years, despite his reports of being 
under severe stress at work).  No other symptoms of a nature 
and gravity commensurate with those in the criteria for a 70 
percent rating are shown.

While the undated letter from Dr. L.E.F. indicates that the 
veteran lives in a near continuous state of panic and 
depression and exhibits poor impulse control, such was not 
noted on the November 2006 VA examination, and does not 
appear to be consistent with his ability to maintain his 
employment.  

In short, the disability picture presented by the veteran's 
PTSD since November 14, 2006 is not one of occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, or thinking or consistent 
with the degree of severity warranting the next higher, 70 
percent, rating (and does not approximate such a level of 
severity).  The preponderance of the evidence is against the 
claim.  Hence, it must be denied. 


ORDER

A rating in excess of 30 percent for PTSD prior to November 
14, 2006, and a rating in excess of 50 percent for PTSD from 
that date are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


